Citation Nr: 0818242	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-21 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967 and from April 1968 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in part, denied the veteran's claim for 
service connection for hepatitis C.

Records show the veteran previously had filed a claim for 
"hepatitis" in September 1974, which the RO had denied in a 
December 1974 rating decision.  In October 2002, he filed the 
claim currently at issue for "hepatitis C" specifically.  The 
RO considered his October 2002 claim as an original claim 
rather than a claim that previously had been denied and not 
appealed - which would have required "new and material 
evidence" to be reopened.  See 38 C.F.R. § 3.156 (2006).  
Given the possibility these claims may have involved two 
separate infections (i.e., hepatitis A and C), the Board has 
characterized this claim likewise as an original claim for 
service connection rather than a petition to reopen a 
previously denied and unappealed claim.  Cf. Spencer v. 
Brown, 4 Vet. App. 283 (1993).

In a September 2005 decision, the Board adjudicated another 
claim then on appeal for an initial rating higher than 30 
percent for post-traumatic stress disorder (PTSD), awarding 
the veteran a higher 50 percent rating.  An additional claim 
for service connection for hypertension was denied.  The 
remaining issue on appeal of his purported entitlement to 
service connection for hepatitis C was then remanded to the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.) for additional development.  The AMC subsequently 
continued the denial of this claim and returned the case to 
the Board.

The Board again remanded the hepatitis C claim in March 2007 
to the AMC for still further development and consideration.  
And that additional development having been completed, this 
claim is once again before the Board.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) from his 
first period of service, from December 1964 to December 1967, 
initially were missing.  However, as a result of the Board's 
two remands, the AMC located these records in May 2007.

2.  The veteran's service medical records note treatment and 
diagnoses of infectious hepatitis (most likely hepatitis A) 
during service.  These records show this condition was acute 
and transitory and resolved with treatment prior to the 
conclusion of his military service.  His service medical 
records make no reference to hepatitis C during service.  

3.  A VA physician that examined the veteran on remand, in 
September 2006, determined that, given the 30-year history 
hiatus without symptoms between 1972 and 2003, the most 
likely scenario is that the veteran had hepatitis A in the 
1970s that resolved without recurrence and later developed 
hepatitis C, which was unrelated to the prior hepatitis A 
infection.  

4.  A subsequent addendum by the same VA examiner, following 
another remand by the Board, indicated the veteran sustained 
a shell fragment wound to his right forearm during service, 
in April 1966, but that his service medical records make no 
reference to any treatment involving a blood transfusion.  As 
such, there is no persuasive medical nexus evidence of record 
otherwise etiologically linking any current hepatitis C to 
his military service, including to any of the potential risk 
factors alleged.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in November 2002, September 2005, May 2007 and 
August 2007 (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in May 2007 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
November 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  This includes, following the Board's two 
remands, the service medical records from the veteran's first 
period of service from December 1964 to December 1967.  
In addition, VA furnished him compensation examinations to 
determine the etiology of his hepatitis C - and, in 
particular, whether it is traceable back to his military 
service, including to that first period of service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Hepatitis C

The veteran claims that he contracted hepatitis C during his 
tour in Vietnam.  More specifically, he contends that he 
contracted this disease when he was hospitalized with 
infectious hepatitis in 1972 during or from a blood 
transfusion as part of his treatment for a shell fragment 
wound to his right forearm.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran's service medical records confirm that he was 
hospitalized for "infectious hepatitis" in October 1972, as 
he alleges.  He was on convalescent leave for three weeks due 
to this condition.  A March 1973 report documented that 
treatment and noted that his liver function tests were 
normal.  And the report of his military separation 
examination later that year, in November 1973, also indicates 
that he had made a complete recovery from his hepatitis 
infection and that there were no complications or residuals 
(sequelae).  The veteran's military service ended in June 
1974.



VAMC laboratory results from Columbia, South Carolina, show 
the veteran received his first diagnosis of hepatitis C in 
March 2002, many years after service.  He gave a history of 
contracting hepatitis C during his military service and being 
hospitalized for this condition.  The examiner treated the 
hepatitis C with PEGINTRON (interferon) and ribavirin (RBV).  
Follow-up laboratory results in September 2002 indicate the 
veteran tested negative for HBs AG (i.e., hepatitis B surface 
antibody).  He also tested negative for the hepatitis A 
antibody.

So the remaining issue for consideration in this case is 
whether the claimed hepatitis C, the only variant currently 
shown, is the result of the veteran's military service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In reviewing the evidence on this determinative issue of 
causation, consideration is afforded to those substantiated 
injuries or medical conditions from service as having a 
potential relationship to the condition claimed.  This would 
consist of an incident having taken place in the line of 
duty, though not any instance of substance abuse if claimed 
as the primary cause of a disability.  See, e.g., Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO initially denied the veteran's claim for 
"hepatitis," concluding the "infectious hepatitis" he 
contracted during service was the hepatitis A variant, 
and that there was no evidence he contracted the hepatitis C 
variant during service.  As the RO explained, and as the VA 
compensation examiner has since confirmed, hepatitis A 
typically results in an acute infection that resolves within 
a few weeks or months without complications - which, indeed, 
is the type of experience documented in the veteran's service 
medical records.  It equally deserves mentioning, however, 
that at the time the veteran was hospitalized for hepatitis 
in 1972, there was no testing available for or a diagnosis of 
hepatitis C (i.e., it was typically referred to as "non-A" 
or "non-B").

Because of this uncertainty over the variant of hepatitis the 
veteran had during his military service, the Board remanded 
this case for a VA medical evaluation so a compensation 
examiner could comment on the type of hepatitis the veteran 
now has and whether it is attributable to his military 
service - including the hepatitis treated during service.  
The September 2006 VA examiner designated to make this 
important determination reviewed the veteran's claims file 
for the pertinent medical and other history, including the 
records of his hospitalization for "infectious hepatitis" 
during service and the documented current diagnosis of 
hepatitis C.  During the examination, the veteran denied 
receiving any transfusions, contaminated needle sticks, 
intravenous drug use or homosexual activity.  He also said 
that he did not have any subsequent problems with hepatitis 
until around 2003.  He indicated that he developed some 
icterus and had laboratory testing (as noted above), 
resulting in a diagnosis of hepatitis C.  Subsequent liver 
function tests demonstrated minimal abnormalities.  A 
February 2006 laboratory result noted he had a positive 
hepatitis A surface antibody and a B antibody.  

This doctor diagnosed hepatitis C, indicating it had recently 
been treated with interferon with subsequent good liver 
function.  The laboratory testing showed the veteran had 
contracted hepatitis A and hepatitis B.  This examiner opined 
that, given the absence of typing of various forms of 
hepatitis in the 1970s, and no evidence of typing in the 
service medical records, any opinion on the type of hepatitis 
would be mere speculation.  Nevertheless, he added, given the 
30-year hiatus without symptoms between 1972 and about 2003, 
the most likely scenario is that the veteran had hepatitis A 
in the 1970s, which resolved without recurrence, and that he 
later developed hepatitis C, which was unrelated to the prior 
hepatitis A infection.

This medical opinion implicitly acknowledges there is a 
chance the veteran contracted hepatitis C during service (as 
opposed to hepatitis A), but this possibility is expressed 
merely in equivocal terms.  See 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  


As the Board stressed when previously remanding this case, 
evidence establishing hepatitis C during the veteran's 
military service is an essential consideration to afford 
probative weight to any opinion on causation involving the 
same.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993).  
See also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Indeed, there is not 
of record any laboratory test establishing the specific type 
of hepatitis the veteran contracted during service, for the 
reasons explained, which would add to the persuasiveness of 
such an opinion on causation, even if more definitive than 
the above-mentioned statements.

The veteran alleges he contracted hepatitis C during service 
from a blood transfusion as part of his treatment for a shell 
fragment wound to his right forearm during his first tour in 
Vietnam.  His contemporaneous service medical records from 
his first period of service, from December 1964 to December 
1967, to investigate this allegation further initially were 
missing.  But, fortunately, following the Board's two 
remands, the AMC located these records in May 2007.

The veteran's service medical records from April 1966 confirm 
he received treatment for a shell fragment wound to his right 
arm as a result of combat in Vietnam.  The treating field 
medic debrided the wound at the 85th Evacuation Hospital.  
This field medic left the wound open and applied a long arm 
cast.  Later, at a military hospital, the physician closed 
the wound during surgery.  When examined, this physician 
noted the veteran had very good function of the wrist and 
full range of motion.  This doctor diagnosed shell fragment 
wound to the right forearm associated with a fracture of the 
ulna nerve.  A September 1972 physical examination noted a 
fractured right arm in 1966 due to a gunshot wound 
in Vietnam, but also indicating it resolved with treatment 
and no recurrence, complications or sequelae.



The Board's March 2007 remand dictated that, if the veteran's 
service medical records from his first period of service from 
December 1964 to December 1967 were obtained (which, as 
mentioned, they were subsequently in May 2007), then the VA 
compensation physician that had examined the veteran in 
September 2006 was to be requested to submit an addendum to 
the report of that evaluation indicating whether this 
additional evidence changed the opinion provided, that is, 
insofar as whether the veteran's hepatitis C is attributable 
to any known risk factors in service.  This same medical 
examiner submitted this requested addendum in August 2007.  
He noted the multiple entries related to surgical closure of 
a shell fragment wound to the veteran's right forearm in 
April 1966.  However, this VA examiner pointed out these 
records do not mention any blood transfusion as treatment for 
this shell fragment wound.  So despite this additional 
evidence, this examiner's opinion remained unchanged; he 
found no evidence the veteran had any blood transfusions 
during service or any evidence he contracted hepatitis C 
as a result of his military service.

Moreover, a number of VA outpatient treatment records, 
including a July 2005 medical report, show the veteran 
admitted to abusing drugs, including "intravenous drug use" 
(IVDU).  So there is an alternative explanation (risk) for 
his hepatitis C, unrelated to his military service.  Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims as here filed after October 
31, 1990, payment of compensation for a disability that is a 
result of a veteran's alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).



So despite the fact that laboratory findings confirmed the 
veteran has Hepatitis C, the currently claimed disability, 
there is no persuasive medical nexus evidence linking this 
condition to his military service - including, in 
particular, to the treatment he says he received for his 
shell fragment wound as well as for his "infectious 
hepatitis" while in the military.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

No evaluating or treating physician, including the 
compensation examiner, has found any such relationship 
between the current hepatitis C diagnosis and the veteran's 
military service, including any possible risk factor 
coincident therewith.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board must deny his appeal.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


